The following memorandum was filed May 5, 1942:
After considering the briefs upon motion for rehearing the court is still of the view that the judgment below must be reversed.  It is in doubt whether the record should be remanded for dismissal of the action or for a new trial.  There should, of course, be a new trial if upon the record there are jury questions bearing upon liability.  It appears to us that the critical question in this respect is whether the blood spots or bloodstains, separately or in connection with other facts bearing on the location of plaintiff at and after the accident, constitute physical facts contrary to plaintiff's testimony and destructive of it as a matter of law.  We grant a rehearing in this case solely for the purpose of having this question reargued.